Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





SAMUEL ALLEN WASHINGTON,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00214-CR

Appeal from
 187th District Court

of Bexar County, Texas

(TC # 2010-CR-2505)



 

 

 




MEMORANDUM OPINION

            Samuel Allen Washington attempts to appeal his of aggravated assault.  Finding that
Appellant has not timely filed his notice of appeal or a motion for extension of time, we dismiss the
appeal.
            A timely notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex.Crim.App. 1996).  The record before us reflects that sentence was imposed
in open court on May 13, 2010.  Appellant did not file a motion for new trial.  Therefore, his notice
of appeal was due to be filed on June 12, 2010, thirty days after the date sentence was imposed in
open court.  See Tex.R.App.P. 26.2(a)(1).  On June 27, 2010, Appellant filed a motion for extension
of time to file notice of appeal but he did not file notice of appeal.  Pursuant to Rule 26.3, a court of
appeals may grant an extension of time to file notice of appeal if the notice is filed within fifteen
days after the last day allowed and, within the same period, a motion is filed in the court of appeals
reasonably explaining the need for the extension of time.  Tex.R.App.P. 26.3; Olivo, 918 S.W.2d at
522.  Because Appellant did not file notice of appeal, he failed to perfect this appeal.  Accordingly,
we dismiss the appeal for want of jurisdiction.

September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)